Citation Nr: 0303601	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  00-13 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance of another person or at the housebound 
rate.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied entitlement to special 
monthly pension at the aid and attendance and housebound 
rates.  

When this case was previously before the Board in August 
2001, it was remanded to the RO for additional development.  
Following the requested development, the RO continued its 
denial of the claimed benefit.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's primary disabilities are right upper 
hemiparesis due to cerebrovascular accident, rated as 70 
percent disabling; organic brain disorder due to 
cerebrovascular accident, rated as 50 percent disabling; 
right lower hemiparesis, rated as 40 percent disabling; and 
hypertension, rated as noncompensably disabling.  He has been 
rated permanently and totally disabled since July 17, 1998.  

3.  The veteran also has severe symptoms of benign prostatic 
hypertrophy and bladder obstruction.  He also has 
hypertensive heart disease and left ventricular hypertrophy, 
but his ejection fraction is estimated to be about 55 
percent.  

4.  Although the veteran has renal insufficiency, glaucoma, 
non-insulin-dependent diabetes mellitus, peripheral vascular 
insufficiency, and arthritis, none of these disabilities is 
shown to be significantly disabling for purposes of 
entitlement to aid and attendance benefits.  

5.  The veteran is capable of performing many of the 
activities of daily living and is able to walk with a cane 
and without the assistance of another person, but he is not 
mentally able to protect himself from the everyday hazards of 
life.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension at 
the aid and attendance rate have been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 
3.352 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to this appeal in view of the 
disposition reached herein.  

The Board notes that as special monthly pension at the aid 
and attendance rate is the greater benefit, the claim of 
entitlement to special monthly pension at the housebound rate 
is moot.  

Factual Background

On VA eye examination in January 2001, the veteran was found 
to have bilateral senile cataracts.  His best corrected 
distant visual acuity was 20/400 in the right eye and 20/30 
in the left eye.  The eye examiner did not find a visual 
field deficit at that time, while the aid and attendance 
examiner remarked in January 2001 that the veteran still 
enjoyed fairly good vision.  Bilateral glaucoma was diagnosed 
on the aid and attendance examination, and it was reported 
that the veteran treated his glaucoma with Betaxolol eyedrops 
in each eye twice a day.  The veteran's tonometry applanation 
(T/A) was 18/18 on the VA eye examination.  

A VA eye examination in December 2001, however, culminated in 
diagnoses of blepharitis bilaterally; moderate hypertensive 
retinopathy bilaterally; controlled primary open angle 
glaucoma with associated optic neuropathy changes, more 
advanced on the right than on the left, and visual field 
defect; age-related macular degeneration bilaterally; and 
bilateral senile cataracts, which were also felt to explain 
the veteran's decreased vision.  However, his best corrected 
distant vision was 20/400 on the right and 20/40 on the left.  
The veteran denied any ocular surgery.  A funduscopic 
examination showed evidence of arteriolar narrowing and some 
retinal hemorrhages.  The veteran used Betimol and Xalatan 
for his open angle glaucoma.  

Under the rating schedule, the best distant vision obtainable 
after best correction by glasses is the basis of rating, 
except in cases of keratoconus in which contact lenses are 
medically required.  38 C.F.R. § 4.75 (2002).  Preoperative 
senile cataracts are rated based on impairment of vision.  
38 C.F.R. § 4.84a, Diagnostic Code 6028.  Simple primary 
noncongestive glaucoma is rated based on impairment of vision 
or visual field loss, with the minimum rating being 10 
percent.  Diagnostic Code 6013.  Blindness for purposes of 
entitlement to special monthly pension at the aid and 
attendance rate is essentially demonstrated when visual 
acuity is 5/200 in both eyes.  Diagnostic Code 6071.  

It is apparent from consecutive eye examinations that the 
veteran does not have impairment of visual acuity such as to 
equal or more nearly equal the criteria for blindness under 
the rating schedule.  Indeed, his most recent eye examination 
findings equate to a rating of 30 percent under Diagnostic 
Code 6077 where vision is 10/200 (20/400) in one eye and 
20/40 in the other.  

Recent intra-ocular hemorrhage, in chronic form, is rated 
from 10 percent to 100 percent disabling for impairment of 
visual acuity or visual field loss, pain, rest requirements, 
or episodic incapacity, combining an additional rating of 10 
percent during the continuance of active pathology, with a 
minimum rating during active pathology of 10 percent.  
Diagnostic Code 6007.  The veteran is not shown to have pain, 
rest requirements, or episodic incapacity as a consequence of 
his hypertensive retinopathy with hemorrhages.  

Thus, the question becomes whether his eye disorders, 
including the hemorrhages detected on funduscopic examination 
or his primary glaucoma, result in visual field loss to 5 
degrees in both eyes which, under Diagnostic Code 6080, would 
also equate to visual acuity of 5/200 bilaterally.  His 
visual fields were tested when he underwent the VA eye 
examination in December 2001.  

Under the rating schedule, the extent of contraction of 
visual field in each eye is determined by recording the 
extent of the remaining visual fields in each of the eight 45 
degree principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  

Table III - Normal Visual Field Extent at 8 Principal 
Meridians:  

Meridian----------------------------------------------Normal 
degrees-----------------------

Temporally.........................................................
.......85
Down 
temporally........................................................85
Down...............................................................
..........65
Down 
nasally..............................................................50
Nasally............................................................
...........60
Up 
nasally..................................................................
55
Up.................................................................
.............45
Up 
temporally.............................................................
.55
Total........................................................................
500

38 C.F.R. § 4.76a (2002).  

The recent examination findings show that the veteran had 
contraction of his visual fields to 255 degrees on the right 
and to 360 degrees on the left.  Under 38 C.F.R. § 4.76a, 
these figures are divided by 8 to yield the average 
concentric contraction for rating purposes of 31.88 degrees 
on the right and 45 degrees on the left.  The contraction of 
the visual fields in this case yields a 30 percent rating 
under Diagnostic Code 6080.  

The alternative ratings in Diagnostic Code 6080 are employed 
when there is a ratable defect of visual acuity or a 
different impairment of the visual field in the other eye.  
38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).  As noted 
above, the veteran had best corrected distant vision in the 
right eye of 20/400 (10/200), and his average concentric 
contraction of his left visual field was to 45 degrees.  
Under Diagnostic Code 6080, this would convert to visual 
acuity of 20/70 in the left eye.  Visual acuity of 10/200 in 
the right eye and 20/70 in the left eye yields a 50 percent 
evaluation under Diagnostic Code 6076.  Under any potential 
diagnostic code, the maximum schedular rating for the 
veteran's bilateral visual impairment is 50 percent.  
Certainly, under any potential diagnostic code, the 
impairment of the veteran's visual acuity does not equal or 
more nearly approximate 5/200 in each eye such as to warrant 
a total schedular rating under Diagnostic Code 6071.  

Nor does the evidence demonstrate that the veteran is 
helpless or bedridden such to warrant the regular aid and 
attendance of another person.  The veteran has been examined 
on a number of occasions since he filed his claim for 
nonservice-connected pension benefits in July 1998, and this 
evidence shows that he had some residuals of a 
cerebrovascular accident sustained in February 1998 that 
initially impeded his ability to walk with a steady gait for 
any distance.  The VA aid and attendance examination 
submitted with his claim showed that he had a wide-based gait 
and a right arm with incoordination, decreased grip strength, 
and mild right pronator drift.  He also had a 4/5 motor 
deficit with poor propulsion and incoordination of the right 
lower extremity.  His blood pressure was 170/100.  He had 
difficulty in ambulation and activities of daily living.  He 
could only walk a short distance without a walker if he had 
supervision.  He now used a cane and had used a walker until 
a week previously.  The diagnoses were cerebrovascular 
accident, high blood pressure, and renal insufficiency.  

The VA aid and attendance examination in November 1998 
indicated that his gait was slow and unsteady and he had poor 
balance due to his cerebrovascular accident that caused 
hemiparesis of his right side.  There was a deficit in 
weight-bearing and poor balance secondary to his right-sided 
hemiparesis.  It was reported that he was right handed.  Even 
then, however, he was able to walk without the assistance of 
another person for about 70 feet.  He looked well-built, 
clean and kept, and was alert, logical and coherent.  His 
build and posture were described as erect and normal, and his 
state of nutrition was normal.  The examiner stated that the 
veteran was able to perform all his daily activities and 
daily duties and noted that the veteran reported that he 
would go outside with a cane, at times alone, to exercise and 
improve his condition.  

A VA psychiatric examination in November 1998 culminated in a 
diagnosis of organic brain disorder post cerebrovascular 
accident manifested by memory lapses for specific details and 
impairment of immediate recall, as well as diminished 
retention and recall.  He had difficulty finding the right 
word to express his thought and became blocked "on various 
occasions."  He was oriented to person and place but only 
partially to time.  Although his judgment was fair, his 
insight was considered poor.  It was felt that he should be 
supervised in handling his monetary benefits.  His Global 
Assessment of Functioning (GAF) score was 55.  GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV)).  The record does not 
disclose, however, that he has had any difficulty in managing 
his financial benefits, and a guardian has not been appointed 
for this purpose.  

By the time the veteran was examined for aid and attendance 
in October 2000, he had only slight pronator drift of his 
right upper extremity and exhibited 5/5 strength in the upper 
extremities with normal muscular bulk and normal grip.  There 
was a positive intentional tremor.  He had 4/5 strength in 
the proximal musculature of the right leg.  The examiner 
stated that the veteran could dress and feed himself, 
although he had difficulty showering due to tremor and 
difficulty lacing his shoes due to dizziness.  However, he 
had full range of motion with no contracture atrophy.  He had 
normal propulsion of both legs, although his balance was 
affected after several steps tending to the right.  The 
examiner noted that the veteran could walk a block without 
the assistance of another and that he could walk five to six 
blocks with the use of a cane.  The examiner remarked overall 
that the veteran presented as an individual in his late 70's 
with high blood pressure and residuals of a cerebrovascular 
accident who had occasional dizziness and poor balance that 
necessitated using a 4-point cane.  His memory was felt to be 
normal for his age.  He ambulated at home and at close 
distance beyond home.  If the veteran needed to go to town, 
he usually needed company due to his balance problem and easy 
fatigability.  He typically spent the day at home and only 
went out to go to the store, bank, doctors or to the mail.  
The examiner also remarked that the veteran's behavior 
following his stroke was at times inappropriate and that he 
now had poor capability for work.  

The veteran had to be driven to his VA aid and attendance 
examination in January 2001 by his adopted son.  However, he 
was not bedridden or hospitalized and was felt to still enjoy 
"fairly good vision."  He appeared to be mentally capable 
of managing benefit payments.  In a typical day, the examiner 
reported, the veteran would usually arise around 5 a.m. and 
then walk to the bathroom to attend to the needs of nature, 
wash his face, rinse his mouth, and replace his dentures.  He 
might also shave, although he did so only every other day.  
After getting dressed, he had breakfast at the table by 
himself.  After breakfast, he would sit to read the newspaper 
and, afterwards, "sit in the balcony to see people pass 
by."  He had lunch at midday and might lie in bed to rest 
after lunch or else sit in the rear part of his house to get 
fresh air.  There, he might also watch TV, although he did so 
only occasionally, usually at night.  He bathed everyday 
around 5 p.m.  After dinner, he watched TV and then sat "in 
the balcony" to talk to his spouse.  He went to sleep 
between 9 and 10 p.m.  

The aid and attendance examiner stated in January 2001 that 
the veteran was well groomed in clean casual attire.  He was 
well developed and well nourished.  Although he walked slowly 
with a slightly stooped posture, he had adequate propulsion 
and balance with the aid of a cane.  The examiner found that 
the veteran had no restrictions with respect to activities of 
daily living, except that he had to sit in order to dress, 
e.g., to put on his pants because of loss of balance if he 
stood while doing so.  He had no limitation of motion or 
deformities of the spine.  The examiner said that the veteran 
was able to walk well by himself for about five to 10 minutes 
but that he must do so at a slow pace over a flat surface.  
He tired markedly on longer distances.  The examiner stated 
that the veteran could leave his home whenever necessary to 
attend medical appointments and go to the barbershop and the 
bank.  The diagnoses were status post cerebrovascular 
accident with right residual hemiparesis felt to be mild, 
renal insufficiency, and bilateral glaucoma.  

A VA hypertension examination in December 2001 culminated in 
diagnoses of hypertensive heart disease, diastolic 
dysfunction, left ventricular hypertrophy, and peripheral 
vascular insufficiency.  An echocardiogram resulted in an 
estimated ejection fraction of 55 percent.  

On VA neurologic examination in January 2002, the veteran was 
described as a well nourished, well developed individual who 
was alert and oriented in three spheres.  Motor examination 
showed right hemiparesis with 4/5 strength with increased 
tone and increased reflexes on the right side.  There was a 
pyramidal distribution in the hemiparesis with decreased 
vibration in the distal lower extremities.  However, 
cerebellar and extrapyramidal examinations were within normal 
limits.  Deep tendon reflexes were hyperactive in the right 
hemibody with a hyperactive right knee jerk.  There was a 
positive Babinski sign on the right side.  Although the 
examiner noted that the veteran had difficulty walking and 
difficulty writing due to his stroke, he also noted that the 
veteran had been with "fixed deficit" for about two years 
that consisted of mild to moderate hemiparesis that required 
him to use a cane for ambulation and that certainly 
diminished his ability of making any kind of fine movements 
with his right upper extremity.  

The VA orthopedic examination in February 2002 found that the 
veteran was "somewhat disoriented," the veteran could walk 
unassisted using a one-point cane to prevent falls.  He was 
described as having a "right hemiparetic gait."  Although 
he had limitation of motion of the knees and ankles, they 
were functional, stable and free of pain.  

On VA genitourinary examination in March 2002, the veteran 
was said to have severe symptoms.  He reportedly urinated 
every 15 minutes during the night, and his urinary stream was 
narrowed.  Although it was indicated that the veteran could 
not work, it was not found that he could not perform the 
activities of daily living.  

Analysis

The law provides that when an otherwise eligible veteran is 
in need of the regular aid and attendance of another person, 
an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d).  For pension purposes, a person shall 
be considered to be in need of regular aid and assistance if 
such person:  

(1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or 
physical incapacity; or
	(3) Establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination and is defined as that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the veteran is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
38 C.F.R. § 3.352(a).  

The record demonstrates that the veteran is not a patient in 
a nursing home and that he is not blind, or so nearly blind, 
as to need the regular aid and attendance of another person.  
However, there is evidence that the veteran is sometimes 
disoriented and has significant impairment of immediate 
recall as residual effects of his 1998 stroke.  This in turn 
calls into question his ability to protect himself from the 
hazards of everyday life.  It is not hard to imagine, for 
example, that the veteran could leave a burner on a stove on 
because of impaired immediate recall, thereby threatening 
fire, or could go to bed without locking his house door, 
thereby potentially threatening his personal security.  
Precisely because he is able to ambulate by use of a cane 
without the assistance of another, but is sometimes 
disoriented, it is not hard to imagine his wandering off and 
forgetting where he lived, again threatening his personal 
wellbeing.  In these circumstances, the Board will accord the 
veteran the benefit of the doubt and find that he is entitled 
to special monthly pension at the aid and attendance rate.  
38 U.S.C.A. § 5107(b).  It follows that the claim must be 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  



ORDER

Special monthly pension based on the need for the regular aid 
and attendance of another person is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

